Name: Council Decision (CFSP) 2016/2144 of 6 December 2016 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  international trade
 Date Published: 2016-12-07

 7.12.2016 EN Official Journal of the European Union L 332/22 COUNCIL DECISION (CFSP) 2016/2144 of 6 December 2016 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the continuing humanitarian crisis in Syria and the critical role of Union actors in addressing the humanitarian needs of the Syrian people, it is important that humanitarian and civilian assistance activities continue inside Syria. The purchase of fuel is an operational requirement for the provision of humanitarian relief or assistance to the civilian population in Syria. Developments in the operational situation in Syria have shown that the current system for the licencing of the purchase of fuel in Syria is not sufficiently practical. (3) It is therefore necessary to amend the humanitarian and civilian assistance derogations to the restrictions on the purchase or transport of petroleum products in Syria so as to provide for an authorisation scheme that better reflects operational conditions. (4) In addition, and for the same purpose, it is also necessary to amend the humanitarian derogation to the restrictions on the freezing of funds and economic resources. (5) Those amendments in no way affect compliance with Council Regulation (EC) No 2580/2001 (2), Council Regulation (EC) No 881/2002 (3) and Council Regulation (EU) 2016/1686 (4). (6) Further action by the Union is needed in order to implement certain measures. (7) Decision 2013/255/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/255/CFSP is amended as follows: (1) in Article 5, the following paragraphs are added: 3. The prohibitions set out in paragraphs 1 and 2 shall not apply to the purchase or transport in Syria of petroleum products or to associated financing or financial assistance by public bodies, or by legal persons or entities which receive public funding from the Union or Member States to provide humanitarian relief in Syria or to provide assistance to the civilian population in Syria, where such products are purchased or transported for the sole purposes of providing humanitarian relief in Syria or to provide assistance to the civilian population in Syria. 4. The prohibitions set out in paragraphs 1 and 2 shall not apply to the purchase or transport of petroleum products by diplomatic or consular missions where such products are purchased or transported for official purposes of the mission.; (2) Article 6 is replaced by the following: Article 6 1. With a view to helping the civilian population in Syria in cases not covered by Article 5(3) and by way of derogation from Article 5(1) and (2), the competent authorities of a Member State may authorise, on the general and specific terms and conditions they deem appropriate, the purchase or transport in Syria of petroleum products and the provision of associated financing or financial assistance, provided that the following conditions are met: (a) the activities concerned are for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria; and (b) the activities concerned do not breach any of the prohibitions laid down in this Decision. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this Article within two weeks of any authorisation granted. For an authorisation granted under paragraph 1, the notification shall contain details about the authorised entity and about its humanitarian activities in Syria.; (3) in Article 28(6), point (e) is deleted; (4) the following article is inserted: Article 28a 1. The prohibition set out in Article 28(5) shall not apply to funds or economic resources made available to the natural or legal persons and entities listed in Annexes I and II by public bodies, or by legal persons or entities which receive public funding to provide humanitarian relief in Syria or to provide assistance to the civilian population in Syria, where the provision of such funds or economic resources is in accordance with Article 5(3). 2. In cases not covered by paragraph 1 of this Article and by way of derogation from Article 28(5), the competent authorities of a Member State may authorise the making available of certain funds or economic resources, on the general and specific terms and conditions they deem appropriate, after having determined that the making available of funds or economic resources concerned is necessary for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria. 3. The prohibition in Article 28(5) shall not apply to funds or economic resources made available to the natural or legal persons or entities listed in Annexes I and II by diplomatic or consular missions where the provision of such funds or economic resources is in accordance with Article 5(4). 4. By way of derogation from Articles 28(1) and 28(2), the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources on the general and specific terms and conditions they deem appropriate after having determined that the funds and economic resources concerned are necessary for the sole purpose of providing humanitarian relief in Syria or assistance to the civilian population in Syria. The funds or economic resources shall be released to the UN for the purpose of delivering or facilitating the delivery of assistance in Syria in accordance with the Syria Humanitarian Response Plan or any successor plan coordinated by the UN. 5. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraphs 2 and 4 within two weeks of any authorisation granted.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 December 2016. For the Council The President P. KAÃ ½IMÃ R (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (OJ L 344, 28.12.2001, p. 70). (3) Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations(OJ L 139, 29.5.2002, p. 9). (4) Council Regulation (EU) 2016/1686 of 20 September 2016 imposing additional restrictive measures directed against ISIL (Da'esh) and Al-Qaeda and natural and legal persons, entities or bodies associated with them (OJ L 255, 21.9.2016, p. 1).